DETAILED ACTION
This action is in response to the reply received June 7, 2021. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 15 and 19-20; adds new claims 21-23.
Claims 1-7, 9-14, and 16-18 are rejected under 35 USC § 103.
Claim 8 is objected to as an allowable dependent claim.
Claims 21-23 are allowable.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura, U.S. PG-Publication No. 2018/0157468 A1, in view of Silk et al., U.S. PG-Publication No. 2019/0138588 A1, further in view of Ellis et al., U.S. PG-Publication No. 2018/01293372 A1.

Claim 1
	Stachura discloses a computing system comprising: a processor; and memory storing instructions executable by the processor. Stachura discloses a "webifier system" for generating "an interactive web application comprising at least one web page." Stachura, ¶ 17. The webifier system is comprised of a processor and "memory storing instructions . . . to generate an interactive software application," evaluate a spreadsheet, obtain "one or more data sources within the spreadsheet," extract "data records from the data sources identified within the spreadsheet," and "generate a particular web page of the interactive software application based [on] the extracted data records." Id. at ¶ 29.
	 Stachura discloses wherein the instructions, when executed cause the computing system to: generate by a first content generation application, a first document. The webifier software comprises "a standalone application" that accepts as input a spreadsheet data file and generates as output a web application. Id. at ¶ 71. Figure 2 illustrates a "method of generating a software application" using the webifier software. At step 205, the method analyzes a spreadsheet "to identify one or more user interface templates." At step 209, the method generates "one or more web pages" based on the identified one or more user interface templates. Id. at ¶¶ 72-78. Accordingly, Stachura discloses instructions to generate one or more webpages (i.e. a first document) using a standalone webifier software application (i.e. a first content generation application).
	Stachura discloses identify spreadsheet content in a source spreadsheet document, corresponding to a spreadsheet application, different from the first content generation application. At step 201, a user "may create and/or edit a spreadsheet using the spreadsheet Id. at ¶ 72 (See Also ¶¶ 61-62 describing spreadsheet software applications, e.g. MICROSOFT EXCEL). At step 203, the webifier software automatically analyzes a spreadsheet "to identify data sources and data records." Id. at ¶ 73. Accordingly, Stachura discloses instructions to identify data sources and data records in a spreadsheet (i.e. identify spreadsheet content), wherein the spreadsheet is created and/or edited in a separate spreadsheet application (e.g. Excel) different from the standalone webifier software application.
	Stachura discloses restructure the spreadsheet content into restructured content. At step 209, the user interface templates used to generate one or more web pages "may define "one or more data sources for inclusion on a web page," wherein the web page is "populated with data from the web data store meeting the criteria set forth in the user interface template." Id. at ¶ 76. The identified data records are "formatted according to one or more user interface templates," wherein the user interface templates define formatting "such as font formats, cell size, and/or any suitable display formatting." Id. at ¶¶ 11-12; 74. Figure 3A illustrates a computer system 350 comprising webifier logic 353. A designer creates a "record sheet" and "template sheet" using "spreadsheet application 354," and the webifier logic stores a spreadsheet definition in memory 351. The designer creates or make changes to a destination page configuration "in a browser 355." The webifier logic 353 retrieves the spreadsheet definition from memory 351 and "converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and references values from the record sheet identified based on the template sheets." The html destination page is sent for display to a visitor in browser 356. Id. at ¶¶ 81-83; 420-422; Figs.3A-B. Accordingly, Stachura 
	Stachura discloses instruct a display device to display the restructured content in the first document. In one embodiment, the "webifier system may generate . . . content for display by a mobile device or mobile application." Id. at ¶ 40. Each web page is rendered at an end-user browser, wherein the web page is populated with spreadsheet content data upon rendering. Id. at ¶ 76; Fig. 3A (browser 356).
	Stachura discloses automatically [generate] first document metadata, of the first document. Stachura discloses using "virtual sheets" to reference spreadsheet cells, such that a virtual view is "automatically synchronized to display content of a corresponding cell, and may identically reflect all changes to the corresponding cell." Virtual sheets enable a designer to "specify options to control . . . formatting changes" and "to control which directions changes are permitted to be reflected . . . with direct data values." In short, "[c]ontent of virtual sheets [are] automatically kept in sync to be identical with cell content of another sheet."  And "consist of indirect views to other data sources such as one or more other row-record sheets, external database sources, and/or instances of sheet-records, and/or columns with direct data values and formulas." Id. at ¶¶ 192-193. For example, when a designer creates a page referencing a template, the webifier system "without further involvement from the designer automatically generate a virtual row-record sheet." Id. at ¶ 202. The virtual sheet comprises "automatically generated metadata associated with elements such as tables, columns, rows, or individual data values," and "unique identifiers for the elements, timestamps, identifiers of associated pages, or identifiers of related other sheets." Id. at ¶ 204. Accordingly, Stachura discloses automatically generating metadata (i.e. metadata in the virtual sheet) that uniquely identifies elements of 
	However, Stachura does not expressly disclose a first document including first document metadata that defines properties of the first document; automatically add, to the first document metadata, a link to the spreadsheet content in the source spreadsheet document; and refresh, using the link in the first document metadata, the restructured content based on a change to the spreadsheet content in the source document.
	Silk discloses a first document including first document metadata that defines properties of the first document; and automatically add, to the first document metadata, a link to the spreadsheet content in the source spreadsheet document. Silk discloses a "collaborative content management system" that embeds spreadsheet cell data value "into a document" and "displays the document . . . such that the . . . data value is displayed within the document." Silk, ¶ 5. Figure 7 illustrates an embodiment wherein "a selected portion of a spreadsheet" is embedded into a collaborative content item document (i.e. a first document). Id. at ¶ 105. Figure 11 illustrates another embodiment wherein a user restructures spreadsheet data, such that a spreadsheet cell data value is "embedded within a document other than a spreadsheet (e.g., a word processing document, a presentation document, etc.)" Id. at ¶¶ 124-129. The system comprises a metadata module 418 for managing external metadata associated with a collaborative content item (CCI) document, wherein the external metadata comprises "identifying information (e.g. unique identifier, content pointer)." Id. at ¶¶ 66; 68. In the FIG. 7 example, the spreadsheet portion 710 is referenced by including "a spreadsheet identifier, a spreadsheet location (such as a file directory location or a URL), and identifier for the portion 710, and an identity of each cell corresponding to the portion." This reference is included "within metadata of the collaborative Id. at ¶ 107. Accordingly, Silk discloses a collaborative content item (i.e. first document) with embedded spreadsheet data and metadata for the collaborative content item comprising a file directory location or URL (i.e. a link) referencing data in a source spreadsheet document.
	Silk discloses refresh, using the link in the first document metadata, the restructured content based on a change to the spreadsheet content in the source document. Silk discloses that the collaborative content management system "can receive an edit to one or more cells included within the spreadsheet," and the system "then automatically updates the document." Id. at ¶ 5. The system enables "bi-directional synchronization between the spreadsheet portion 710 and the embedded spreadsheet portion 730," wherein Figure 7 illustrates that portion 710 is spreadsheet content and portion 730 is restructured spreadsheet content embedded within a document 700. Changes to "one of the spreadsheet portion 710 and the embedded spreadsheet 730 are applied to the other in real-time" (i.e. changes are refreshed in real-time), or are applied "in response to a triggering event." Id. at ¶ 108 (See Also ¶ 127; Fig.11— describing updating a content item 1150 in response to an edit made in the spreadsheet 1100). The document includes "a pointer within the document to the target location of the data value, identifying the spreadsheet and the cell that the data value is from." Id. at ¶ 129 (See Also ¶ 107— describing that the spreadsheet reference identifier is included "within metadata of the collaborative content item").  Further, FIG. 12 illustrates a method flowchart for updating a data value from a spreadsheet cell embedded in a document in response to receiving an edit modifying the data value in the source spreadsheet. Id. at ¶ 130.

	Stachura-Silk does not expressly disclose generate a first application user interface display of the first content generation application, wherein the first application user interface display includes: the first document; and a content generation user input mechanism actuatable to generate content in the first document; and generate a display element in the first application user interface display that includes the restructured content in the first document.
	Ellis discloses generate a first application user interface display of the first content generation application. Ellis discloses a method for "producing a data insight object for a target data dataset … for presentation to a user." Ellis, ¶ 4. The method is performed in data visualization environment 100 comprising user platform 110, insight platform 120, and insight sources 130. The user platform 110 "provides user interface to application 111," wherein "application 111 might comprise a spreadsheet … presentation application." Id. at ¶¶ 22-23; FIG. 1. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Id. at ¶ 27. In one embodiment, a "user can select a range of cells … associated with the Id. at ¶¶ 65. Figure 5 illustrates the user selecting a range of cells in a user interface display of a content generation application.
	Ellis discloses wherein the first application user interface display includes: the first document; and a content generation user input mechanism actuatable to generate content in the first document. User platform 110 further comprises insight module 114 that "can interface with insight platform 120." Insight platform 120 provides insight service 121 for processing the indicated target dataset "to establish data insight objects … that can include graphical visualization portions, data descriptions or conclusions/summaries, object metadata, as well as the underlying datasets." Id. at ¶¶ 23-24. Insight module 114 "provides for enhanced user interface elements" such as dialog box 220 including "candidate insight objects 221-223 … generated responsive to a user selecting an insight trigger icon or entering an insight analysis command." Id. at ¶ 32; FIG. 2; See Also ¶ 48; FIG. 3 (user interface 313 includes insight interface 311 that is "selected by a user to trigger processing of the dataset included in the spreadsheet"). The user act of selecting an "insight trigger icon" is the act of user actuating a user input mechanism to trigger generation of a data insight object (i.e. content in the first document). 
	Ellis discloses generate a display element in the first application user interface display that includes the restructured content in the first document. A user designates target data sets, and invokes "insight service 121 to process the target datasets and generate one or more candidate … insight objects." Insight objects include "extensions of typical analytic objects, such as charts, graphs, tables, pivot tables, data descriptions, and other … document presentation elements." Id. at ¶¶ 25-27. Figure 2 illustrates a user interface display comprising "insight dialog box 220 that include candidate insight objects 221-223 … generates responsive to a user Id. at ¶ 32. The user can "select a desired insight object … for insertion into a spreadsheet or other document." Id. at ¶ 36; FIG. 2.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transforming spreadsheet data for inclusion in a presentation document of Stachura-Silk to incorporate actuating a user element to generate insight objects for document presentations as taught by Ellis. One of ordinary skill in the art would be motivated to integrate actuating a user element to generate insight objects for document presentations into Stachura-Silk, with a reasonable expectation of success, in order to satisfy a "need to augment a user ability to make sense and use increasing sources and volumes of data" and to generate "[a]utomatic insights … that are tailored to the data styles, usage modalities, and particular data 'languages' used by a user or organization." See Ellis, ¶¶ 18-19.

Claim 4
	Ellis discloses identify data in the spreadsheet content in the source spreadsheet document. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Ellis, ¶ 27. In one embodiment, a "user can select a range of cells … associated with the dataset to perform insight processing." Id. at ¶¶ 65. Figure 5 illustrates the user selecting a range of cells in a user interface display of a content generation application.
	Ellis discloses generate a relevance metric indicative of a relevance of the data to the first document. Ellis discloses that the "insight results can be ranked according to relevance to the user, based on … statistical relevance selections." Id. at ¶ 35. The "ordering or ranking of each insight object can be established based on a relevance score … to the … target dataset," wherein Id. at ¶ 37.
	Ellis discloses generate the restructured content based on the relevance metric. Ellis discloses generating restructured content comprising rationales 232, wherein the "rationales can include a brief description on why the insight was relevant … for the user." Id. at ¶ 39. The insight interface "can present a relevance rationale for each of the data insight candidates that indicates … an explanation for inclusion." Id. at ¶ 45.

Claim 5
	Ellis discloses generate the relevance metric based on a comparison of first subject matter in the spreadsheet content to second subject matter in the first document. The relevance score/level is determined using "insight knowledge … synthesized from various data sources and used when the insight objects are generated." The analysis comprises "[m]achine learning of past data analysis activities, past insights that are employed, and past rankings compared to past selections by users." Id. at ¶ 37. In one embodiment, "data analysis preferences derived from past data analysis might indicate that bar chart types are preferred from the previous quarter of sales activity." Id. at ¶ 39.

Claim 6
	Ellis discloses generate a display element that represents the relevance metric and includes a user input mechanism associated with the relevance metric. Ellis discloses generating restructured content comprising rationales 232, wherein the "rationales can include a brief description on why the insight was relevant … for the user." Ellis, ¶ 39. The insight interface Id. at ¶ 45. Figure 6 illustrates an embodiment user interface comprising action 546 for executing insight export process 620.
	Ellis discloses restructure the spreadsheet content into the restructured content based on user actuation of the user input mechanism. Actuating the "tell this story" action exports the display insight objects from the spreadsheet content into a restructured form. In one embodiment, "presentation application 641" is used and "[p]resentation slides can be generated by insight export process 620." Id. at ¶¶ 68-69. Figure 6 illustrates an insight dialog box (i.e. display element) presenting an insight deemed relevant by the relevance metric, and includes a user input mechanism for exporting the insight by restructuring the data for a presentation application (e.g. button 641 in element 546).

Claim 7
	Ellis discloses wherein the first application user interface display comprises a conversational user interface (UI) element configured to provide a dialog sequence, and the instructions cause the computing system to control the dialog sequence in the conversation UI element based on user input. Ellis discloses that the insight dialog box 230 "can include various questions that a user can ask about the insight object presently presented to the user" (e.g. 231, 240-243). Ellis, ¶ 38.
	Ellis discloses identify the spreadsheet content in the source spreadsheet based on a first user input in the dialog sequence. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Id. at ¶ 27. In one embodiment, a "user can select a range of cells … associated with the dataset to perform insight processing." Id. at ¶¶ 65. Figure 5 
	Ellis discloses identifying a restructuring criterion based on a second user input in the dialog sequence. The question dialog can present "what if" questions "related to changing data points, portion of datasets, graph properties, time properties, or other changes." The changes establish "iterative and feedback-generated forecasting … where users can select targets for data conclusions or dataset to meet and examining what data changes would be request to hit the selected targets." Id. at ¶ 40. Accordingly, Ellis discloses user input indicating iterative and feedback based data changes.
	Ellis discloses restructure the spreadsheet content in to the restructured content based on the restructuring criterion. Ellis discloses that "[c]hanges to the datasets, such as updated data, improved forecasts, or new data, can prompt automatic changes to the already-generated insight objects." Id. at ¶¶ 45-46.

Claim 9
	Ellis discloses generate the relevance metric based on the properties defined in the first document metadata. Ellis discloses an embodiment wherein a metadata analyzer 912 provides "for extraction and determination of relevance user activities, previous analyses, usage modalities, and user activity signals." Metadata analyzer 912 "can process datasets … to determine activity signals" and specifically "process metadata and other contextual information related to the data sources to provide further information related to activity signals for use by [a] knowledge generator 922." Ellis, ¶¶ 85-87. Knowledge generator 922 determines "key activity and action hubs" that "are assigned confidence levels or ranked based on relevance or knowledge Id. at ¶¶ 88-89. Ellis discloses a knowledge generator 922 that generates relevance metrics (i.e. relevance or knowledge confidence levels) based on metadata related to the data sources (e.g. metadata stored in a first document, such as the document taught by Silk).

Claim 10
	Ellis discloses generate a display pane that represents the identified spreadsheet content in the source spreadsheet document. Ellis discloses that the insight dialog box 230 "can include various questions that a user can ask about the insight object presently presented to the user" (e.g. 231, 240-243). Ellis, ¶ 38. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Id. at ¶ 27. In one embodiment, a "user can select a range of cells … associated with the dataset to perform insight processing." Id. at ¶¶ 65. Figure 5 illustrates the user selecting a range of cells in a user interface display of a content generation application.
	Ellis discloses generate the relevance metric based on additional user input through the display pane. The question dialog can present "what if" questions "related to changing data points, portion of datasets, graph properties, time properties, or other changes." The changes establish "iterative and feedback-generated forecasting … where users can select targets for data conclusions or dataset to meet and examining what data changes would be request to hit the selected targets." Id. at ¶ 40. Ellis discloses that "[c]hanges to the datasets, such as updated data, improved forecasts, or new data, can prompt automatic changes to the already-generated insight objects." Id. at ¶¶ 45-46.



Claim 11
	Silk discloses wherein the instructions cause the computing system to detect a refresh trigger corresponding to a refresh operation of the restructured content; and identify the source spreadsheet document corresponding to the refresh operation. Silk discloses that the collaborative content management system "can receive an edit to one or more cells included within the spreadsheet," and the system "then automatically updates the document." Id. at ¶ 5. The system enables "bi-directional synchronization between the spreadsheet portion 710 and the embedded spreadsheet portion 730," wherein Figure 7 illustrates that portion 710 is spreadsheet content and portion 730 is restructured spreadsheet content embedded within a document 700. Changes to "one of the spreadsheet portion 710 and the embedded spreadsheet 730 are applied to the other in real-time" (i.e. changes are refreshed in real-time), or are applied "in response to a triggering event." Id. at ¶ 108 (See Also ¶ 127; Fig.11— describing updating a content item 1150 in response to an edit made in the spreadsheet 1100). The document includes "a pointer within the document to the target location of the data value, identifying the spreadsheet and the cell that the data value is from." Id. at ¶ 129 (See Also ¶ 107— describing that the spreadsheet reference identifier is included "within metadata of the collaborative content item").  Further, FIG. 12 illustrates a method flowchart for updating a data value from a spreadsheet cell embedded in a document in response to receiving an edit modifying the data value in the source spreadsheet. Id. at ¶ 130.
	Silk discloses access the source spreadsheet document using the link to the source spreadsheet document; identify the change to the spreadsheet content in the source spreadsheet document; and refresh the restructured content based on the change to the spreadsheet content in the source spreadsheet document. Silk discloses that the collaborative content management system "can receive an edit to one or more cells included within the spreadsheet," and the system "then automatically updates the document." Id. at ¶ 5. The system enables "bi-directional synchronization between the spreadsheet portion 710 and the embedded spreadsheet portion 730," wherein Figure 7 illustrates that portion 710 is spreadsheet content and portion 730 is restructured spreadsheet content embedded within a document 700. Changes to "one of the spreadsheet portion 710 and the embedded spreadsheet 730 are applied to the other in real-time" (i.e. changes are refreshed in real-time), or are applied "in response to a triggering event." Id. at ¶ 108 (See Also ¶ 127; Fig.11— describing updating a content item 1150 in response to an edit made in the spreadsheet 1100). The document includes "a pointer within the document to the target location of the data value, identifying the spreadsheet and the cell that the data value is from." Id. at ¶ 129 (See Also ¶ 107— describing that the spreadsheet reference identifier is included "within metadata of the collaborative content item").  Further, FIG. 12 illustrates a method flowchart for updating a data value from a spreadsheet cell embedded in a document in response to receiving an edit modifying the data value in the source spreadsheet. Id. at ¶ 130.

Claims 12 and 17-18
	Claims 12, 17, and 18 recite a method comprising steps for performing the functions of the system recited in claims 1+4, 7, and 11. Accordingly, claims 12, 17, and 18 are rejected as indicated in the rejection of claims 1+4, 7, and 11.




Claims 2-3, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura, U.S. PG-Publication No. 2018/0157468 A1, in view of Silk et al., U.S. PG-Publication No. 2019/0138588 A1, further in view of Ellis et al., U.S. PG-Publication No. 2018/01293372 A1, further in view of Dang et al., U.S. PG-Publication No. 2017/0177559 A1.

Claim 2
	Dang discloses wherein the instructions cause the computing system to receive, from the spreadsheet application, an insight corresponding to the spreadsheet content in the source spreadsheet document, the insight being indicative of a correlation between data in a predefined data set in the source spreadsheet document. Dang discloses systems and methods for "automatically identifying insights from a dataset and presenting the insights ranked by importance" using "a ranking system operable to determine the strongest insights within a given insight type (e.g., correlations, linear trends, etc.)." Dang, ¶¶ 5-6. The system comprises a recognizer 110 "configured to perform operations relating to parsing input data 105, recognizing different data types and structures, and automatically matching these data types and structures with specific analysis types that correspond to them." Id. at ¶¶ 25-27. The insights are generated by a spreadsheet application (e.g. Excel). Id. at ¶ 23.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transforming spreadsheet data for inclusion in a presentation document of Stachura-Silk-Ellis to incorporate generating insights from a spreadsheet data as taught by Dang. One of ordinary skill in the art would be 

Claim 3
	Dang discloses wherein the restructured content includes a textual description representing the insight. Dang discloses an insight presentation engine "operable to automatically generate charts that visually describe each insight and natural language text that describes each insight." Dang, ¶ 8, 42.

Claim 13
	Claims 13 recites a method comprising steps for performing the functions of the system recited in claim 2. Accordingly, claim 13 is rejected as indicated in the rejection of claim 2.

Claim 14
	Dang discloses identifying the data in the spreadsheet content comprises parsing the spreadsheet content into a plurality of parts. Dang discloses a recognizer 110 configured to parse input data 105 to recognize different data types and structures and automatically match the types and structures with specific analysis types that correspond to them. Recognizer 110 is "operable to parse the input data 105 and generate a structured dataset 115, such as numerical datasets, time series, ordinal series, hierarchies, categories, etc." Recognizer 110 can "extract complex structures from semi-structured input data 105 and formulate the data 105 into hierarchical-
	Dang discloses generating the relevance metric comprises generating relevance metrics on a per-part basis, wherein each relevance metric indicates a relevance of a particular part, of the plurality of parts, to the first document. Dang discloses an insight engine 120 that receives structured data 1154 and generates "insights associated with various types of structured data 115 such as … single numerical datasets, single time series, correlation between two time series, correlation among multiple time series, a hierarchy, a category, etc." Id. at ¶ 28. Insight engine 120 can rank identified insights by determining "the strongest findings via mathematical definitions" (e.g. a relevance metric). Id. at ¶ 41. For example, in the example illustrated in FIGS. 2B-D, the first ranked insight "Manufacturing and Retail Sales increased steadily" indicates relevance of a particular part of data in columns C and D. The second ranked insight "Transport decreased moderately" indicates relevance of a particular part of data in column E. Id. at ¶¶ 45-49.
	Dang discloses generating the restructured content comprises generating the restructured content based on the relevance metrics. Dang discloses that the insight is presented by "generating a chart 160 visually describing each insight and generating a natural language text 165 describing each insight 125 in a descriptive textual string." Id. at ¶ 42.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transforming spreadsheet data for inclusion in a presentation document of Stachura-Silk-Ellis to incorporate generating insights from a spreadsheet data as taught by Dang. One of ordinary skill in the art would be 

Claim 16
	Dang discloses wherein generating restructured content comprises selecting a subset of the parts based on the relevance metrics. Figure 2C illustrates an embodiment wherein "on mouse hover or selection" an automatically generated chart 160 (i.e. restructured content) is displayed comprising a subset of the spreadsheet data (e.g. "the x-axis may span the duration of the trend" and "the y-axis is the value range of the variable"). Dang, ¶ 47.


Allowable Subject Matter
Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (e.g. claim 1) and any intervening claims (e.g. claim 4).
Claims 21-23 are allowable.


Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.

Rejection of Claim 1 under 35 USC § 103:
Applicant argues that Silk does not teach metadata added to a first document, because "Paragraph [0066] describes that this … metadata … is not stored within the CCI itself." Rem. pg.12.
The Examiner disagrees.
Silk discloses multiple embodiments, including one wherein the metadata is stored within the content file and another wherein the metadata is external to the content file. Silk ¶ 45 ("metadata for a content item can be stored as part of the content item or can be stored separately"); ¶ 66 (metadata can take form of internal metadata "within a collaborative content item" or as external metadata "not included … within the CCI itself"). Further, Silk discloses that the access link metadata is inserted within the document itself. Id. at ¶ 61 ("access link module can insert metadata into the collaborative content item").
Silk discloses embodiments wherein metadata comprising an access link is stored within the CCI itself. Accordingly, the rejection under 35 USC § 103 is maintained.

Rejection of Claim 12 under 35 USC § 103:
	Applicant argues that Ellis does not teach or suggest generate a relevance metric indicative of a relevance "based on the first document." Rem. pg.11.
	The Examiner disagrees.
	Ellis discloses that relevance is derived from both (1) "past usage activities, activity signals, or usage modalities" and (2) "currently relevant user data, such as a target dataset." The target dataset is "processed … to determine patterns … segmentations, or other properties of the Id. at ¶ 35. The "target dataset" is analogous to the claimed "first document," and then relevant insights are derived based on said "target dataset." Further, Ellis discloses that insights are established "based on a relevance score or relevance level to the … target dataset." Id. at ¶ 37. 
	Ellis discloses embodiments wherein relevance metrics are established based on a target dataset, i.e. the first document. Accordingly, the rejection under 35 USC § 103 is maintained.

Rejection of dependent claims 4, 5, 7, 9, 14, and 16:
	Applicant alleges that features recited in dependent claims 4, 5, 7, 9, 14, and 16 are not taught by the prior art without providing any rationale. Rem. pg.13.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 18, 2021